Citation Nr: 1209010	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated reports of or treatment for anxiety, depression, dizziness, weakness, and difficulty with cognition, which are reportedly connected to his military service.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include a traumatic brain injury.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for an anxiety disorder resulting from a head injury sustained in service.  The Veteran has contended that he hit his head during parachuting, and his DD Form 214 shows that he received a Parachute Badge.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111 (West 2002).

Service treatment records show that at his March 1970 pre-induction examination the Veteran reported no history of a head injury, periods of unconsciousness, frequent trouble sleeping, depression, excessive worry, or nervous trouble.  The examiner indicated that neurologic and psychiatric evaluations were normal.  

Service treatment records show that in June 1972 the Veteran was treated for recurrent head trauma and headaches.  On June 5, 1972, the Veteran reported that he had been hit in the head four days earlier.  The Veteran later reported a history of vertigo with headaches.  He indicated that he went swimming the previous night, developed diplopia on the high dive, and upon diving he hit the bottom of the pool.  He reported experiencing diplopia in sunlight with a headache at the top of his head for 20 minutes, and that he was tired with occasional nausea.  X-ray of the skull for recurrent head trauma and headaches showed general increased density without sharp margins, such that the Veteran was referred to neurology.  Although such treatment note is illegible in parts, a notation regarding a skull fracture is apparent.  The Veteran also reported that he hit his head in a fight.  

At neurology, the Veteran reported a history of vertigo and instability.  He reported that he had been involved in a fight a week earlier.  He indicated that he developed diplopia and headaches which caused him to feel weak and sick to his stomach.  The Veteran's skull X-ray showing diffuse increased density was reviewed.  The Veteran reported that in 1968 he was hospitalized for two months following a head-on collision with a truck.  He indicated that his headaches then began, he had a compound skull fracture, broken nose, water in his ears, and diplopia.  The Veteran reported that he was in a fight in September 1970, and had his nose repaired.  On examination, he reported lethargia; however, he explained that once he was aroused, he stayed awake, and had been up all night.  The Veteran's right pupil was slightly larger than the left, although they were both reactive.  The Veteran had good symmetrical strength, good coordination, and positive two symmetrical reflexes.  Impression was of no acute neurologic disease, although there were mild, chronic difficulties.  In addition, there was residual evidence of a skull fracture on the X-ray, and the nose had been reconstructed.  The Veteran had some positional vertigo and apparently had experienced a left cranial nerve VI palsy where his left eye would not look to the left, all of which could account for his headaches.  The neurologist suggested analgesics for the Veteran's headaches and indicated that they could only be aggravated by his carrying a radio on his back.  

Following neurological consult the medical clinic reviewed the Veteran's history of vertigo, syncope and headaches over the previous week and recommended two weeks of light duty.  At his August 1972 separation examination the Veteran reported a history of head injury, although the examiner indicated normal neurologic and psychiatric clinical evaluation.  

VA treatment records from 2004 to 2006 show that the Veteran has been variously treated for anxiety, irritability, delusions, memory problems, dysomnia, insomnia, dementia, and a cognitive disorder.  Computed tomography scan showed frontal atrophy.  A VA medical examination for the purposes of determining etiology of his current disability was not afforded the Veteran.  

Based upon this evidence, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement.  38 C.F.R. § 3.159(c) (2011); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records prior to 2004 and since 2006.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

2.  Then, schedule the Veteran for comprehensive psychiatric and neurological examination(s).  The claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination(s).  

All indicated testing is to be conducted.  A thorough history from the Veteran should be obtained.  After examining the Veteran and reviewing all evidence of record, for any psychiatric disability diagnosed, or traumatic brain injury, the examiner should provide an opinion as to whether it is at least as likely as not that it is related to service.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


